DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance.
An updated search has been performed and applicant’s remarks filed on 05/31/2022 have been fully considered, and these remarks, in combination with the amendment filed therein have overcome the submitted prior art. The closet prior art of record, Frenne et al. (US 2016/0007377 A1) individually or in any reasonable combination fails to fairly show or suggest claimed underlined features of each independent claim 1, 5, 9 and 13 as described below:
Regarding claim 1, A method performed by a terminal in a wireless communication system, the method comprising: receiving, from a base station, a master information block (MIB) on a physical broadcast channel (PBCH), the MIB including information on a first subcarrier spacing; receiving, from the base station, a system information block (SIB) based on the first subcarrier spacing, the SIB including information on a second subcarrier spacing; transmitting, to the base station, a random access preamble based on the second subcarrier spacing and a message 3 (MSG 3) based on a third subcarrier spacing; and receiving, from the base station, a random access response (RAR) and a message 4 (MSG 4) associated with a random access procedure based on the first subcarrier spacing.
Regarding claim 5, A method performed by a base station in a wireless communication system, the method comprising: transmitting, to a terminal, a master information block (MIB) on a physical broadcast channel (PBCH), the MIB including information on a first subcarrier spacing; transmitting, to the terminal, a system information block (SIB) based on the first subcarrier spacing, the SIB including information on a second subcarrier spacing; receiving, from the terminal, a random access preamble based on the second subcarrier spacing and a message 3 (MSG 3) based on a third subcarrier spacing; and transmitting, to the terminal, a random access response (RAR) and a message 4 (MSG 4) associated with a random access procedure based on the first subcarrier spacing.
Regarding claim 9, A terminal in a wireless communication system, the terminal comprising: a transceiver configured to transmit and receive a signal; and a controller coupled with the transceiver and configured to: receive, from a base station, a master information block (MIB) on a physical broadcast channel (PBCH), the MIB including information on a first subcarrier spacing, receive, from the base station, a system information block (SIB) based on the first subcarrier spacing, the SIB including information on a second subcarrier spacing, transmit, to the base station, a random access preamble based on the second subcarrier spacing and a message 3 (MSG 3) based on a third subcarrier spacing, and receive, from the base station, a random access response (RAR) and a message 4 (MSG 4) associated with a random access procedure based on the first subcarrier spacing.
Regarding claim 13, A base station in a wireless communication system, the base station comprising: a transceiver configured to transmit and receive a signal; and a controller coupled with the transceiver configured to: transmit, to a terminal, a master information block (MIB) on a physical broadcast channel (PBCH), the MIB including information on a first subcarrier spacing, transmit, to the terminal, a system information block (SIB) based on the first subcarrier spacing, the SIB including information on a second subcarrier spacing, receive, from the terminal, a random access preamble based on the second subcarrier spacing and a message 3 (MSG 3) based on a third subcarrier spacing, and transmit, to the terminal, a random access response (RAR) and a message 4 (MSG 4) associated with a random access procedure based on the first subcarrier spacing.
Therefore, the independent claims 1, 5, 9, and 13, together with their respective dependent claims are allowed for the reason given above. 
Claims 2-4 and 6-8 and 10-12 and 14-16 are allowed since they depend on claims 1, 5, 9 and 13 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Frenne et al. (US 2016/0007377 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        7/14/2022
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473